Citation Nr: 1204627	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.

In September 2010, the Veteran testified before the undersigned at a videoconference Board hearing at the RO located in North Little Rock, Arkansas.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June 1967 to June 1970.  He claims that he incurred peripheral neuropathy of the bilateral lower extremities as a result of exposure to Agent Orange during his service in Vietnam.

As an initial matter, the Board acknowledges that the Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from December 1967 to December 1968, and, based thereon, herbicide exposure is presumed in this case under 38 C.F.R. § 3.307(a)(6)(iii).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, including acute and subacute peripheral neuropathy, defined in Note (2) as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset."  See also 38 U.S.C.A. § 1116.  In this regard, while the Board acknowledges that recent VA treatment records reflect that the Veteran has been followed for peripheral neuropathy, there is no record in the claims file of diagnosed "acute" or "subacute" peripheral neuropathy, and there is no medical evidence of complaint or any diagnosis within one year of the Veteran's service in Vietnam.  In fact, the Veteran testified at the Board hearing that he did not have any symptoms until two years after he returned from service in Vietnam (e.g., until 1970), he noted on his original Form 21-526 claim that his symptoms began in 1972, and there is no medical evidence of any diagnosis until 2008.  Nevertheless, the Board acknowledges that the Veteran is not precluded from proving entitlement to service connection for peripheral neuropathy of the lower extremities on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran was provided with a VA examination in October 2009, although the examiner provided an opinion as to whether the Veteran has a back condition related to service (and a diagnosis relating to the Veteran's back was recorded) rather than whether the Veteran has peripheral neuropathy of the lower extremities related to service, to include presumed herbicide exposure (although the Board acknowledges that the examination report includes neurological findings).  Based thereon, the Board finds that a remand is necessary so that the Veteran may be provided with a new VA examination relating to his claim.  See Barr v. Nicholson, See Barr v. Nicholson, 21 Vet. App. 303 (2007) (duty to ensure adequacy of VA examination).

An October 2008 letter from the VA medical center in Fayetteville, Arkansas reflects that the Veteran was also provided with an Agent Orange examination and was diagnosed with peripheral neuropathy, but there is no copy of the underlying examination report associated with the claims file.  Based thereon, the Board finds that a remand is also necessary so that a copy of the Agent Orange examination report, dated circa October 2008, may be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As noted above, recent VA treatment records, dated from November 2008 to November 2010, reflect that the Veteran has been followed at the VA medical center for peripheral neuropathy.  See VA Treatment Records, November 2008, May 2009, October 2010, November 2010.  The Board notes, however, that it appears that only select records from this period have been associated with the claims file, and that certain records from this period may be outstanding.  In particular, the Board notes that a May 2009 VA treatment record reflects that the Veteran presented for treatment for peripheral neuropathy, including in both feet, but only the first two pages of the treatment record are included in the claims file (and the bottom of the second page reflects "continued on next page").  Also, an October 2010 VA treatment record reflects that the Veteran's labs would be checked for evidence of Agent Orange exposure, including PSA and HbAlc, and while there is a subsequent November 2010 hematology report associated with the claims file, there are no records associated with the claims file dated beyond November 2010, including no record of any follow-up.  In light of the above, the Board finds that a remand is also necessary so that all of the Veteran's VA treatment records dated from June 2008 (when it appears that he established care at the VA medical center) to present may be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In addition, the Board notes that certain VA treatment records as well as the October 2009 VA examination report reflect that the Veteran underwent back surgery sometime between 2003 and 2005 at a private facility in Little Rock, Arkansas, and the Veteran testified at the September 2010 Board hearing that he underwent back surgery (and that he was treated by a Dr. J.) in an attempt to alleviate his peripheral neuropathy symptoms (which surgery he further testified was not effective).  See Board Hearing Transcript at 7; VA treatment Record, November 2010.  Based thereon, the Board also finds that a remand is necessary to provide the Veteran with an opportunity to more specifically identify these outstanding private treatment records so that VA may attempt to obtain any relevant outstanding private treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As a final matter, a November 2010 VA treatment record indicates that the Veteran is in receipt of disability income from the Social Security Administration (SSA) relating to a leg condition.  Therefore, as these records may be relevant to the Veteran's claim, VA has a duty to obtain copies of any outstanding SSA records and associate them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from June 2008 to present and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain a copy of the Veteran's Agent Orange examination report, dated circa October 2008, and associate it with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Request that the Veteran complete and submit Forms 21-4142 authorization and consent in order to obtain any outstanding private treatment records dated from 2003 to 2005 relating to his back condition and back surgery, including but not limited to from Dr. J. and the private facility in Little Rock, Arkansas where his back surgery was performed.

4.  Obtain copies of the Veteran's Social Security Administration records and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

5.  After all of the above development has been completed, schedule the Veteran for a new VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of any peripheral neuropathy of the lower extremities, the examiner should render an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the lower extremities diagnosed on examination is otherwise related to service, including addressing specifically whether it is related to in-service herbicide exposure - please note that herbicide exposure in Vietnam is presumed in this case.  Also, please address the relationship, if any, between the Veteran's back condition and his claimed peripheral neuropathy of the lower extremities.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have peripheral neuropathy of the lower extremities that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


